Reasons For Allowance

Claims 15-16, 18-21, 23-26, 28-31 and 33-34 are allowed.

Claim 1-14, 17, 22, 27 and 32 are cancelled.

This case is allowed based on the claim amendments filed with RCE, dated 1/11/2021. More specifically, the best prior art of record, alone or in combination fails to teach “wherein the receiving of the first DL data comprises identifying a first NB-IoT DL subframe in which the NPDCCH with the first DCI ends, and receiving the first DL data after a predetermined number of NB-IoT DL subframes from among NB-IoT downlink and uplink subframes subsequent to the first NB-IoT DL subframe included in the plurality of NB-IoT DL subframes, and wherein the receiving of the second DL data comprises identifying a second NB-IoT DL subframe in which the NPDCCH with the second DCI ends, and receiving the second DL data after a predetermined number of NB-IoT DL subframes from among the NC-IoT downlink and uplink subframes subsequent to second NB-IoT DL subframe included in the plurality of NB-IoT DL subframes”, in combination with other limitations of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR PERSAUD/
Examiner, Art Unit 2477
6/07/2021

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477